Order, entered on April 24, 1961, granting plaintiff’s motion to strike the defensive interpleader in defendant’s answer, unanimously affirmed, without costs. The defendants have not demonstrated that all the requirements for interpleader are present (see Pouch v. Prudential Ins. Co., 204 N. Y. 281; Nelson v. Cross & Brown Co., 9 A D 2d 140; Cross & Brown Co. v. Ludin Realty Co., 90 Misc. 606). This determination is without prejudice to any application the defendants may make, if so advised, for a consolidation or a joint trial of this action with that brought by the other broker-claimant. Concur — Rabin, J. P., Valente, Stevens, Eager and Steuer, JJ.